

	

		II

		109th CONGRESS

		1st Session

		S. 781

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Crapo introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To preserve the use and access of pack and saddle stock

		  animals on land administered by the National Park Service, the Bureau of Land

		  Management, the United States Fish and Wildlife Service, or the Forest Service

		  on which there is a historical tradition of the use of pack and saddle stock

		  animals, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Right-to-Ride Livestock on Federal

			 Land Act of 2005

				.

		

			2.

			Use and access of pack and saddle animals on public

			 land

			

				(a)

				National Park System land

				Section 12 of

			 Public Law

			 91–383 (16 U.S.C. 1a–7) is amended by adding

			 at the end the following:

				

					

						(c)

						Use and access of pack and saddle animals

						

							(1)

							In general

							The Secretary of the Interior shall manage National Park System

				land in a manner that preserves and facilitates the continued use and access of

				pack and saddle stock animals on National Park System land (including national

				monuments and other specifically designated areas) on which there is a

				historical tradition of the use of pack and saddle stock animals.

						

							(2)

							Use

							

								(A)

								In general

								Except as provided in subparagraph (B), the National Park

				System land described in paragraph (1) shall remain open and accessible to the

				use of pack and saddle stock animals.

							

								(B)

								Limitation

								The Secretary may implement a proposed reduction in the use and

				access of pack and saddle stock animals on the National Park System land

				described in paragraph (1) after complying with the full review process

				required under the National Environmental

				Policy Act of 1969 (42 U.S.C. 4321 et seq.).

							

							(3)

							Effect

							Nothing in this subsection—

							

								(A)

								authorizes the Secretary of the Interior to refuse to issue a

				permit for a new use of pack and saddle stock animals, including use by a

				commercial outfitter or guide, without complying with applicable resource

				management plans and planning processes required under this Act or any other

				Federal law;

							

								(B)

								limits the authority of the Secretary of the Interior

				to—

								

									(i)

									impose a temporary emergency closure of a trail, route, or area

				to pack and saddle stock animals; or

								

									(ii)

									issue special permits; or

								

								(C)

								creates a preference for 1 recreational use for any unit of the

				National Park System, without consideration of the stated purpose of the

				unit.

							.

			

				(b)

				Bureau of Land Management land

				Section 302 of the Federal Land

			 Policy and Management Act of 1976 (43 U.S.C. 1732) is amended by

			 adding at the end the following:

				

					

						(e)

						Use and access of pack and saddle animals

						

							(1)

							In general

							The Secretary shall manage Bureau of Land Management land in a

				manner that preserves and facilitates the continued use and access of pack and

				saddle stock animals on Bureau of Land Management land on which there is a

				historical tradition of the use of pack and saddle stock animals.

						

							(2)

							Use

							

								(A)

								In general

								Except as provided in subparagraph (B), the Bureau of Land

				Management land described in paragraph (1) shall remain open and accessible to

				the use of pack and saddle stock animals.

							

								(B)

								Limitation

								The Secretary may implement a proposed reduction in the use and

				access of pack and saddle stock animals on the Bureau of Land Management land

				described in paragraph (1) after complying with the full review process

				required under the National Environmental

				Policy Act of 1969 (42 U.S.C. 4321 et seq.).

							

							(3)

							Effect

							Nothing in this subsection—

							

								(A)

								authorizes the Secretary to refuse to issue a permit for a new

				use of pack and saddle stock animals, including use by a commercial outfitter

				or guide, without complying with applicable resource management plans and

				planning processes required under this Act or any other Federal law;

							

								(B)

								limits the authority of the Secretary to—

								

									(i)

									impose a temporary emergency closure of a trail, route, or area

				to pack and saddle stock animals; or

								

									(ii)

									issue special permits; or

								

								(C)

								creates a preference for 1 recreational use for any area of the

				Bureau of Land Management land, without consideration of the stated purpose of

				the area.

							.

			

				(c)

				National wildlife refuge System land

				Section 4(d) of the National Wildlife Refuge System

			 Administration Act of 1966 (16 U.S.C. 668dd(d)) is amended by

			 adding at the end the following:

				

					

						(5)

						Use and access of pack and saddle animals

						

							(A)

							In general

							The Secretary shall manage System land in a manner that

				preserves and facilitates the continued use and access of pack and saddle stock

				animals on System land on which there is a historical tradition of the use of

				pack and saddle stock animals.

						

							(B)

							Use

							

								(i)

								In general

								Except as provided in clause (ii), the System land described in

				subparagraph (A) shall remain open and accessible to the use of pack and saddle

				stock animals.

							

								(ii)

								Limitation

								The Secretary may implement a proposed reduction in the use and

				access of pack and saddle stock animals on the System land described in

				subparagraph (A) after complying with the full review process required under

				the National Environmental Policy Act of

				1969 (42

				U.S.C. 4321 et seq.).

							

							(C)

							Effect

							Nothing in this paragraph—

							

								(i)

								authorizes the Secretary to refuse to issue a permit for a new

				use of pack and saddle stock animals, including use by a commercial outfitter

				or guide, without complying with applicable resource management plans and

				planning processes required under this Act or any other Federal law;

							

								(ii)

								limits the authority of the Secretary to—

								

									(I)

									impose a temporary emergency closure of a trail, route, or area

				to pack and saddle stock animals; or

								

									(II)

									issue special permits; or

								

								(iii)

								creates a preference for 1 recreational use for any unit of the

				System, without consideration of the stated purpose of the unit.

							.

			

				(d)

				National Forest System land

				The Forest and Rangeland

			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et

			 seq.) is amended—

				

					(1)

					by redesignating section 16 as section 17; and

				

					(2)

					by inserting after section 15 the following:

					

						

							16.

							Use and access of pack and saddle animals

							

								(a)

								In general

								The Secretary of Agriculture shall manage National Forest

				System land in a manner that preserves and facilitates the continued use and

				access of pack and saddle stock animals on National Forest System land

				(including wilderness areas, national monuments, and other specifically

				designated areas) on which there is a historical tradition of the use of pack

				and saddle stock animals.

							

								(b)

								Use

								

									(1)

									In general

									Except as provided in paragraph (2), the National Park System

				land described in subsection (a) shall remain open and accessible to the use of

				pack and saddle stock animals.

								

									(2)

									Limitation

									The Secretary may implement a proposed reduction in the use and

				access of pack and saddle stock animals on the National Park System land

				described in subsection (a) after complying with the full review process

				required under the National Environmental

				Policy Act of 1969 (42 U.S.C. 4321 et seq.).

								

								(c)

								Effect

								Nothing in this section—

								

									(1)

									authorizes the Secretary of Agriculture to refuse to issue a

				permit for a new use of pack and saddle stock animals, including use by a

				commercial outfitter or guide, without complying with applicable resource

				management plans and planning processes required under this Act or any other

				Federal law;

								

									(2)

									limits the authority of the Secretary of Agriculture to—

									

										(A)

										impose a temporary emergency closure of a trail, route, or area

				to pack and saddle stock animals; or

									

										(B)

										issue special permits; or

									

									(3)

									creates a preference for 1 recreational use for any unit of the

				National Forest System, without consideration of the stated purpose of the

				unit.

								.

				

				(e)

				Issuance of rules

				Not later than 120 days after the date of the enactment of this

			 Act, the Secretary of the Interior and the Secretary of Agriculture shall issue

			 final rules to define the term historical tradition of the use of pack

			 and saddle stock animals for purposes of the amendments made by this

			 section.

			

